Exhibit 10.3

ASSIGNMENT OF LEASES AND RENTS

By

GREEN WELLNESS INVESTORS, LLLP,

Assignor

To

KEYBANK NATIONAL ASSOCIATION,

as Agent,

Assignee

Relating to Premises in:

Green, Ohio



--------------------------------------------------------------------------------

ASSIGNMENT OF LEASES AND RENTS

THIS ASSIGNMENT OF LEASES AND RENTS (this “Assignment”) is made as of
December 28, 2012, by GREEN WELLNESS INVESTORS, LLLP, a Florida limited
liability limited partnership (“Assignor”), having its principal place of
business at 4211 W. Boy Scout Boulevard, Suite 500, Tampa, Florida 33607, to
KEYBANK NATIONAL ASSOCIATION, a national banking association (“KeyBank”), as
Agent (KeyBank, in its capacity as Agent, is hereinafter referred to as “Agent”)
for itself and each other lender (collectively, the “Lenders”) which is or may
hereafter become a party to that certain First Amended and Restated Credit
Agreement, dated as of November 19, 2012, by and among Carter/Validus Operating
Partnership, LP, a Delaware limited partnership (“Borrower”), KeyBank, as Agent
and the Lenders (as the same may be further varied, amended, restated, renewed,
consolidated, extended or otherwise supplemented from time to time, the “Credit
Agreement”).

ASSIGNOR, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and AS ADDITIONAL SECURITY, does hereby
presently, absolutely, irrevocably and unconditionally GRANT, SELL, CONVEY,
ASSIGN, TRANSFER, SET OVER AND DELIVER to Agent, for the ratable benefit of the
Lenders and the holders of any Hedge Obligations, as additional security, the
entire lessor’s, landlord’s or licensor’s interest in and to all leases,
subleases (to the full extent of Assignor’s right, title and interest therein),
tenant contracts, rental agreements, occupancy agreements or agreements of a
similar nature, whether written or oral, now or hereafter affecting the Property
(as defined in the Open-End Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing dated of even date herewith executed by Assignor
for the benefit of Agent, the other Lenders and the holders of the Hedge
Obligations (the “Instrument”)), or any part thereof, which Property includes
that certain lot or piece of land, more particularly described in Exhibit A
attached hereto, together with all lease, security, damage or other deposits and
all guarantees of the foregoing and letters of credit or other security relating
to the performance or obligations of any tenants, lessees or licensees
thereunder (all of the leases and other agreements and guarantees described
above together with all present and future leases and present and future
agreements and any amendment, modification, extension or renewal of the same are
hereinafter collectively referred to as the “Leases”);

TOGETHER WITH all rents, income, issues, revenues and profits arising from the
Leases and renewals thereof and together with all rents, income, issues and
profits from the use, enjoyment and occupancy of the Property (including, but
not limited to, minimum rents, additional rents, percentage rents, deficiency
rents, security deposits and liquidated damages following default under any
Leases, all proceeds payable under any policy of insurance, all of Assignor’s
rights to recover monetary amounts from any lessee under the Leases in
bankruptcy including, without limitation, rights of recovery for use and
occupancy and damage claims arising out of defaults under the Leases, including
rejection of a Lease, together with any sums of money that may now or at any
time hereafter be or become due and payable to Assignor by virtue of any and all
lease termination payments, royalties, overriding royalties, bonuses, delay
rentals and any other amount of any kind or character arising under any and all
present and all future oil, gas and mining Leases covering the Property or any
part thereof, and all rents under and as defined in the Leases) (all of the
rights described above hereinafter collectively referred to as the “Rents”).



--------------------------------------------------------------------------------

THIS ASSIGNMENT is made for the purposes of additionally securing the following
described indebtedness (collectively the “Secured Obligations”):

(a) The debt evidenced by (i) (a) those certain Revolving Credit Notes made by
Borrower in the aggregate principal amount of Thirty-Seven Million Five Hundred
Thousand and No/100 Dollars ($37,500,000) to the order of Lenders, which
evidence a revolving credit loan in the initial principal amount of up to
Thirty-Seven Million Five Hundred Thousand and No/100 Dollars ($37,500,000), and
(b) that certain Swing Loan Note made by Borrower in the principal amount of Ten
Million and No/100 Dollars ($10,000,000.00) to the order of KeyBank, each of
which has been issued pursuant to the Credit Agreement and each of which is due
and payable in full on or before November 19, 2015, unless extended as provided
in the Credit Agreement, and (ii) those certain Term Loan Notes made by Borrower
in the aggregate principal amount of Thirty-Seven Million Five Hundred Thousand
and No/100 Dollars ($37,500,000) to the order of Lenders, which evidence a term
loan in the initial principal amount of up to Thirty-Seven Million Five Hundred
Thousand and No/100 Dollars ($37,500,000), each of which has been issued
pursuant to the Credit Agreement and each of which is due and payable in full on
or before November 19, 2016, unless extended as provided in the Credit
Agreement, and which Revolving Credit Notes and Term Loan Notes may be increased
to up to a total aggregate principal amount of Two Hundred Fifty Million and
No/100 Dollars ($250,000,000.00) pursuant to Section 2.11 of the Credit
Agreement, and (iii) each other note as may be issued under the Credit
Agreement, each as originally executed, or if varied, extended, supplemented,
consolidated, amended, replaced, renewed, modified or restated from time to
time, as so varied, extended, supplemented, consolidated, amended, replaced,
renewed, modified or restated (collectively, the “Note”);

(b) The payment, performance and discharge of each and every obligation,
covenant and agreement of Assignor contained herein, and of Borrower and
Assignor in the Credit Agreement and in the other Loan Documents, including,
without limitation, the obligation of Borrower to reimburse Issuing Lender for
any draws under the Letters of Credit;

(c) Any and all additional advances made by Agent or any Lender to protect or
preserve the Property or the lien and security title hereof in and to the
Property, or for taxes, assessments or insurance premiums as hereinafter
provided (whether or not Assignor is the owner of the Property at the time of
such advances);

(d) The payment, performance and discharge of each and all of the Hedge
Obligations;

(e) Any and all other indebtedness, obligations and liabilities now or hereafter
owing or to be performed by Borrower to any Lender or Agent pursuant to the
terms of the Credit Agreement or the other Loan Documents, whether now existing
or hereafter arising or incurred, however evidenced or incurred, whether express
or implied, direct or indirect, absolute or contingent, due or to become due,
including, without limitation, all principal, interest, fees, expenses, yield
maintenance amounts and indemnification amounts, and all renewals,
modifications, consolidations, replacements and extensions thereof; and

(f) The Enforcement Costs (as defined in the Instrument).



--------------------------------------------------------------------------------

Assignor warrants to Agent that (a) Assignor is the sole owner of the entire
lessor’s interest in the Leases and the Rents; (b) the Leases have not been
altered, modified or amended in any manner whatsoever except as disclosed to
Agent and, to the best knowledge of Assignor, are valid, enforceable and in full
force and effect; (c) neither the Leases nor the Rents reserved in the Leases
have been assigned or otherwise pledged or hypothecated; (d) none of the Rents
have been collected for more than one (1) month in advance; (e) Assignor has
full power and authority to execute and deliver this Assignment and the
execution and delivery of this Assignment has been duly authorized and does not
conflict with or constitute a default under any law, judicial order or other
agreement affecting Assignor or the Property; and (f) there exist no offsets or
defenses to the payment of any portion of the Rents.

Assignor covenants with Agent that Assignor (a) shall observe and perform all
the obligations imposed upon the lessor under the Leases and shall not do or
permit to be done anything to impair the value of the Leases as security for the
Secured Obligations; (b) shall enforce the performance and observance of the
obligations of the other parties to the Leases to be performed thereunder
consistent with the provisions of the Credit Agreement; (c) will appear in and
defend any action arising out of, or in any manner connected with, any of the
Leases, or the obligations or liabilities of Assignor as the landlord, lessor or
licensor thereof, or any tenant, lessee, licensee or any guarantor thereunder;
(d) shall not collect any Rents more than one (1) month in advance; (e) shall
not execute any other assignment of lessor’s interest in the Leases or the
Rents; (f) shall execute and deliver at the request of Agent all such further
assurances, confirmations or assignments in connection with the Property as
Agent shall from time to time reasonably require; and (g) shall deliver to Agent
executed copies of all Leases required to be delivered to Agent pursuant to the
terms of the Credit Agreement.

THIS ASSIGNMENT is made on the following terms, covenants and conditions:

1. Present Assignment. Assignor does hereby absolutely, presently and
unconditionally assign to Agent, Assignor’s right, title and interest in and to
any and all Leases and Rents, it being intended by Assignor that this Assignment
constitute a present assignment and not an agreement to assign. Assignor agrees
to execute and deliver to Agent such additional instruments, in form and
substance satisfactory to Agent, as may hereinafter be requested by Agent to
further evidence and confirm said assignment. Such assignment to Agent shall not
be construed to bind Agent to the performance of any of the covenants,
conditions, or provisions contained in any of the Leases or otherwise to impose
any obligation upon Agent. Agent is hereby granted and assigned by Assignor the
right to enter the Property for the purpose of enforcing its interest in the
Leases and the Rents, this Assignment constituting a present and unconditional
assignment of the Leases and Rents. Assignor shall authorize and direct, and
does hereby authorize and direct, each and every present and future tenant under
the Leases to pay all Rents directly to Agent upon receipt of written demand
from Agent. It is the intent of Assignor and Agent hereunder that the Rents
hereby absolutely assigned are no longer, during the term of this Assignment,
property of Assignor or property of any estate of Assignor as defined by 11
U.S.C. § 541, and shall not constitute collateral, cash or otherwise, of
Assignor. Notwithstanding the provisions of this Paragraph 1, so long as no
Event of Default has occurred and is continuing, Assignor shall have the right
to act as lessor under the Leases to the extent not prohibited by the Credit
Agreement.



--------------------------------------------------------------------------------

2. License. Although this Assignment constitutes a present assignment of all
Rents, so long as there shall exist no Event of Default under the Instrument or
the Credit Agreement, Assignor shall have a license (revocable upon the
occurrence and during the continuous of an Event of Default) to collect and
receive the Rents. Upon the occurrence and during the continuance of any Event
of Default, the license granted in this Paragraph 2 shall automatically, without
further act by Agent, cease and terminate, and thereafter, any Rents received by
Assignor shall be held in trust for the benefit of, and shall be immediately
remitted by Assignor to, Agent.

3. Remedies of Agent. If an Event of Default under the Instrument or the Credit
Agreement shall have occurred and be continuing, Agent may collect and receive
all the Rents, including those past due as well as those accruing thereafter,
and, Assignor hereby authorizes Agent or Agent’s agents to collect the Rents and
hereby directs such tenants, lessees and licensees of the Property to pay the
Rents to Agent or Agent’s agents. Assignor agrees that each and every tenant,
lessee and licensee of the Property may pay, and hereby irrevocably authorizes
and directs each and every tenant, lessee and licensee of the Property to pay,
the Rents to Agent or Agent’s agents on Agent’s written demand therefor (which
demand may be made by Agent at any time after the occurrence and during the
continuance of an Event of Default) without any obligation on the part of said
tenant, lessee or licensee to inquire as to the existence of an Event of Default
and notwithstanding any notice or claim of Assignor to the contrary, and
Assignor agrees that Assignor shall have no right or claim against said tenant,
lessee or licensee for or by reason of any Rents paid to Agent following receipt
of such written demand. Anything in this Paragraph 3 to the contrary
notwithstanding, Agent shall not be obligated to discharge or perform the duties
of a landlord or lessor to any tenant or other occupant or incur any liability
as a result of the exercise by Agent of its rights under this Assignment, and
Agent shall be liable to account only for the rents, income, issues, profits and
revenues actually received by Agent. In connection with any action taken by the
Agent pursuant to this Paragraph 3, the Agent shall not be liable for any loss
sustained by Assignor resulting from any act or omission of the Agent, including
a loss arising from the ordinary negligence of the Agent, unless such loss is
caused by its own gross negligence or willful misconduct as finally determined
by a court of competent jurisdiction after the expiration of all applicable
appeal periods, nor shall the Agent be obligated to perform or discharge any
obligation, duty or liability of Assignor. Assignor hereby assents to, ratifies
and confirms any and all actions of the Agent with respect to the Property taken
under this Paragraph 3.

4. No Liability of Agent. After the occurrence and during the continuance of an
Event of Default, the Agent is fully authorized to receive and receipt for said
revenues and proceeds; to endorse and cash any and all checks and drafts payable
to the order of Assignor or the Agent for the account of Assignor received from
or in connection with said revenues or proceeds and apply the proceeds thereof
to the payment of the Secured Obligations, when received, regardless of the
maturity of any of the Loans or the Hedge Obligations, or any installment
thereof; and to execute transfer and division orders in the name of Assignor, or
otherwise, with warranties binding Assignor. The Agent shall not be liable for
any delay, neglect, or failure to effect collection of any proceeds or to take
any other action in connection therewith or hereunder; but shall have the right,
at its election, in the name of Assignor or otherwise, to prosecute and defend
any and all actions or legal proceedings deemed advisable by the Agent in order
to collect such funds and to protect the interests of the Agent and/or Assignor,
with all costs, expenses and attorney’s fees incurred in connection therewith
being paid by Assignor.



--------------------------------------------------------------------------------

5. Other Remedies and Non-Waiver. No right, power or remedy conferred upon or
reserved to Agent by this Assignment is intended to be exclusive of any other
right, power or remedy, but each and every such right, power and remedy shall be
cumulative and concurrent and shall be in addition to any other right, power and
remedy given hereunder or now or hereafter existing at law or in equity or by
statute. No delay or omission of Agent or of any Lender to exercise any right,
power or remedy accruing upon any default shall exhaust or impair any such
right, power or remedy or shall be construed to be a waiver of any such default,
or acquiescence therein; and every right, power and remedy given by this
Assignment to Agent may be exercised from time to time and as often as may be
deemed expedient by Agent. No consent or waiver, expressed or implied, by Agent
to or of any breach or default by Assignor in the performance of the obligations
thereof hereunder shall be deemed or construed to be a consent or waiver to or
of any other breach or default in the performance of the same or any other
obligations of Assignor hereunder. Failure on the part of Agent to complain of
any act or failure to act or to declare an Event of Default under the
Instrument, the Credit Agreement, the Guaranty or the other Loan Documents,
irrespective of how long such failure continues, shall not constitute a waiver
by Agent of its rights hereunder or impair any rights, powers or remedies of
Agent consequent on any breach or default by Assignor. Nothing contained in this
Assignment and no act done or omitted by Agent pursuant to the power and rights
granted to Agent hereunder shall be deemed to be a waiver by Agent of its rights
and remedies under the other Loan Documents and this Assignment is made and
accepted without prejudice to any of the rights and remedies possessed by Agent
under the terms thereof. The right of the Agent to collect the Rents and to
enforce any other security thereof held by it may be exercised by Agent either
prior to, simultaneously with or subsequent to any action taken by it hereunder.

6. Conflict with Credit Agreement Provisions. Assignor hereby acknowledges and
agrees that, in the event of any conflict between the terms hereof and the terms
of the Credit Agreement, the terms of the Credit Agreement shall control.

7. No Mortgagee in Possession. Nothing herein contained shall be construed as
constituting Agent a “mortgagee in possession” in the absence of the taking of
actual possession of the Property by Agent. In the exercise of the powers herein
granted to Agent, no liability shall be asserted or enforced against Agent, all
such liability being expressly waived and released by Assignor.

8. No Oral Change. This Assignment may not be modified, amended, waived,
extended, changed, discharged or terminated orally, or by any act or failure to
act on the part of Assignor or Agent, but only by an agreement in writing signed
by the party against whom the enforcement of any modification, amendment,
waiver, extension, change, discharge or termination is sought.

9. Certain Definitions. Unless the context clearly indicates a contrary intent
or unless otherwise specifically provided herein, words used in this Assignment
may be used interchangeable in singular or plural form and the word “Assignor”
shall mean “Assignor and any subsequent owner or owners of the Property or any
part thereof or any fee interest therein,”



--------------------------------------------------------------------------------

the word “Agent” shall mean “Agent and any subsequent beneficiary of the
Instrument,” the word “Loans” shall have the meaning set forth in the Credit
Agreement, the word “person” shall include an individual, corporation,
partnership, trust, unincorporated association, government, governmental
authority, and any other entity, the words “Property” shall include any portion
of the Property and any interest therein; whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa. All other capitalized terms used, but not defined herein,
shall have the meaning set forth in the Credit Agreement.

10. Inapplicable Provisions. If any term, covenant or condition of this
Assignment is held to be invalid, illegal or unenforceable in any respect, this
Assignment shall be construed without such provision.

11. Counterparts. This Assignment may be executed in any number of counterparts
each of which shall be deemed to be an original but all of which when taken
together shall constitute one agreement.

12. GOVERNING LAW; JURISDICTION. THIS ASSIGNMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS CHOSEN PURSUANT TO SECTION 3.04 OF THE
INSTRUMENT. ASSIGNOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY COURT
OF COMPETENT JURISDICTION LOCATED IN THE JURISDICTION CHOSEN PURSUANT TO SECTION
3.04 OF THE INSTRUMENT IN CONNECTION WITH ANY PROCEEDING ARISING OUT OF OR
RELATING TO THIS ASSIGNMENT.

13. Successors and Assigns. Assignor may not assign its rights under this
Assignment. Assignor hereby acknowledges and agrees that Agent may assign this
Assignment without Assignor’s consent. Subject to the foregoing, this Assignment
shall be binding upon, and shall inure to the benefit of, Assignor and the Agent
and their respective successors and assigns.

14. Termination of Assignment. Upon payment in full of the Secured Obligations
and the delivery and recording of a satisfaction, release or discharge of the
Instrument duly executed by Agent, this Assignment shall become and be void and
of no effect as to the Leases and Rents from the Land no longer securing the
Secured Obligations.

15. Indemnification. Assignor shall and does hereby agree to indemnify and to
hold Agent, the Lenders and the holders of the Hedge Obligations harmless for,
from and against any and all costs, expenses, claims, demands, liability, loss
or damage (including all costs, expenses, and attorneys’ fees incurred in the
defense thereof) asserted against, imposed on or incurred by Agent, the Lenders
or the holders of the hedge obligations in connection with or as a result of
this Assignment or the exercise of any rights or remedies under this Assignment
or under any of the Leases or by reason of any alleged obligations or
undertakings of Agent, the Lenders or the holders of the Hedge Obligations to
perform or discharge any of the terms, covenants or agreements contained in any
of the Leases; provided, however, that nothing herein shall be construed to
obligate assignor to indemnify and hold Agent, the Lenders or the holders of the
Hedge Obligations harmless for, from and against any and all costs, expenses,
claims, demands,



--------------------------------------------------------------------------------

liability, loss or damage asserted against, imposed on or incurred by Agent, the
Lenders or the holders of the Hedge Obligations by reason of such Person’s
willful misconduct or gross negligence if a judgment is entered against Agent, a
Lender or a holder of the Hedge Obligations by a court of competent jurisdiction
after the expiration of all applicable appeal periods. Should Agent, a Lender or
a holder of the Hedge Obligations incur any such costs, expenses, liabilities,
loss or damage, or in the defense of any such claims or demands, for which it is
to be indemnified by Assignor as aforesaid, the amount thereof shall be added to
the Secured Obligations, shall bear interest at the interest rate for overdue
amounts stated in the Credit Agreement from the date incurred until paid (but in
no event shall the interest payable exceed the maximum amount allowed by law),
shall be secured by this assignment, the Instrument and the other Loan
Documents, and shall be payable immediately upon demand.

16. Notices. Except for any statutory notice required prior to exercise of the
remedies provided herein, which must be delivered in accordance with such
statutes, all notices, requests and other communications hereunder shall be made
and delivered in the manner provided in the Instrument.

17. Rejection of Leases. In the event a tenant under any Lease should be the
subject of any proceeding under the Federal Bankruptcy Act (Title 11 U.S.C.) or
any other federal, state, or local statute which provides for the possible
termination or rejection of the Leases assigned hereby, the Assignor covenants
and agrees that if any of the Leases is so rejected, no settlement for damages
shall be made without prior written consent of the Agent, and any check in
payment of damages for rejection of such Lease will be made payable both to the
Assignor and Agent. The Assignor hereby assigns any such payment to the Agent
and further covenants and agrees that upon the request of the Agent, it will
duly endorse to the order of the Agent any check, the proceeds of which will be
applied to whatever portion of the indebtedness secured hereby and by the
Security Documents which the Agent may elect.

18. No Merger of Estates. So long as any of the indebtedness secured hereby and
by the Loan Documents shall remain unpaid, unless the Agent shall otherwise
consent in writing, the fee title and the leasehold estate on the Property as
hereinbefore described shall not merge, but shall always be kept separate and
distinct, notwithstanding the union of said estate either in the Assignor or in
any tenant or in a third party by purchase or otherwise.

19. Agent’s Rights of Assignment; Rights of Assignees. Agent may assign to any
subsequent holder of the Note or the Instrument, or to any person acquiring
title to the Property, all of Agent’s right, title and interest in any of the
Leases and rents, issues, income and profits from the Property. No such assignee
shall have any liability for any obligation which accrued under any of the
Leases prior to the assignment to such assignee nor shall any such assignee have
any obligation to account to Assignor for any rental payments which accrued
prior to such assignment unless actually received by such assignee. After
Assignor’s right, title and interest in the Property has been foreclosed or
otherwise terminated, no assignee of Assignor’s interest in the Leases shall be
liable to account to Assignor for any rents, issues, income or profits
thereafter accruing.

20. Modifications, Etc. Assignor hereby consents and agrees that Agent or any
other person may at any time and from time to time, without notice to or further
consent from



--------------------------------------------------------------------------------

Assignor, either with or without consideration, surrender any property or other
security of any kind or nature whatsoever held by it or by any person, firm or
corporation on its behalf or for its account, securing the Secured Obligations;
substitute for any collateral so held by it, other collateral of like kind;
agree to modification of the terms of the Credit Agreement or any of the other
Security Documents or agreements evidencing or relating to the Hedge Obligations
(the “Hedge Documents”); extend or renew the Note, the Credit Agreement or any
of the other Security Documents or Hedge Documents for any period; grant
releases, compromises and indulgences with respect to the Note, the Credit
Agreement, the Guaranty or any of the other Security Documents or Hedge
Documents for any period; grant releases, compromises and indulgences with
respect to the Note, the Credit Agreement, the Guaranty or any of the other
Security Documents or Hedge Documents to any persons or entities now or
hereafter liable thereunder or hereunder; release any guarantor or endorser of
the Note, the Instrument, the Credit Agreement, the Guaranty, or any other
Security Documents or Hedge Documents; or take or fail to take any action of any
type whatsoever; and no such action which Agent or any other person shall take
or fail to take in connection with the Security Documents or Hedge Documents, or
any of them, or any security for the payment of the Secured Obligations or for
the performance of any obligations or undertakings of Assignor, nor any course
of dealing with Assignor or any other person, shall release Assignor’s
obligations hereunder, affect this Assignment in any way or afford Assignor any
recourse against Agent or any other person. The provisions of this Assignment
shall extend and be applicable to all renewals, amendments, extensions,
consolidations and modifications of the Security Documents, Hedge Documents and
the Leases, and any and all references herein to the Security Documents, Hedge
Documents or the Leases shall be deemed to include any such renewals,
amendments, extensions, consolidations or modifications thereof.

21. Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, GRANTOR WAIVES
THE RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY ACTION, SUIT OR OTHER
PROCEEDING ARISING OUT OF OR RELATING TO THIS ASSIGNMENT OR ANY OTHER SECURITY
DOCUMENT.

THIS ASSIGNMENT shall inure to the benefit of Agent and any subsequent
beneficiary of the Instrument and shall be binding upon Assignor, and Assignor’s
heirs, executors, administrators, successors and assigns and any subsequent
owner of the Property.

[Signatures Begin on the Following Page]



--------------------------------------------------------------------------------

THIS INSTRUMENT AND THE OTHER LOAN DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT
AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO.

Assignor has executed this instrument as of the day and year first above
written.

 

ASSIGNOR: GREEN WELLNESS INVESTORS, LLLP, a Florida limited liability limited
partnership By:   HC-1940 Town Park Boulevard, LLC, a Delaware limited liability
company, its General Partner   By:  

Carter/Validus Operating Partnership, LP, a

Delaware limited partnership, its sole member

    By:  

Carter Validus Mission Critical

REIT, Inc., a Maryland corporation,

its General Partner

      By:  

/s/ JOHN E. CARTER

      Name:  

John E. Carter

      Title:  

Chief Executive Officer

 

10



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

THE STATE OF FLORIDA    §    § COUNTY OF HILLSBOROUGH    §

The foregoing instrument was acknowledged before me this 21 day of December,
2012, by John E. Carter, as Chief Executive Officer of Carter Validus Mission
Critical REIT, Inc., a Maryland corporation, which is the general partner of
Carter/Validus Operating Partnership, LP, a Delaware limited partnership, which
is the sole member of HC-1940 Town Park Boulevard, LLC, a Delaware limited
liability company, which is the general partner of Green Wellness Investors,
LLLP, a Florida limited liability limited partnership, on behalf of said limited
liability limited partnership.

 

(SEAL)     

/s/ DEMETRA ELLIOTT

Notary Public      My Commission Expires:      Print Name of Notary: 2/11/15  
  

Demetra Elliott

THIS INSTRUMENT PREPARED BY AND UPON

RECORDING RETURN TO:

William F. Timmons, Esq.

McKenna Long & Aldridge LLP

Suite 5300

303 Peachtree Street NE

Atlanta, Georgia 30308

 

11



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

FEE PARCEL

Situated in the City of Green, County of Summit and State of Ohio:

And known as being a part of Northeast Quarter of Section 22 of former Green
Township, also known as being part of lands now or formerly owned by Union
Square Investments, Ltd. as recorded in Reception #55756926 of the Summit County
Records and more fully described as follows:

Beginning at a 1-inch bar in monument box found at the centerline intersection
of Massillon Rd. (S.R. 241) and Town Park Boulevard;

Thence South 06 deg. 07’ 20” East, along the centerline of said Massillon Rd., a
distance of 77.93 feet to a point;

Thence North 83 deg. 53’ 57” East a distance of 50.00 feet to a 5/8-inch capped
rebar (GBC Design, Inc.) set at the true place of beginning for the parcel of
land herein described;

Thence along the Southerly right-of-way line of Town Park Boulevard (76 feet
wide) as recorded in Reception #55770365 of the Summit County Records, which is
the arc of a circle curving to the right, having a central angle of 89 deg. 58’
01”, a radius of 40.00 feet, a chord bearing of North 38 deg. 51’ 40” East, a
chord distance of 56.55 feet, a tangent of 39.98 feet, and an arc length of
62.81 feet to a 5/8-inch capped rebar (GBC Design, Inc.) set at a point of
tangency;

Thence North 83 deg. 50’ 41” East, continuing along the Southerly right-of-way
line of said Town Park Boulevard, a distance of 17.96 feet to a 5/8-inch capped
rebar (GBC Design, Inc.) set at a point of curvature;

Thence, continuing along the Southerly right-of-way line of said Town Park
Boulevard which is the arc of a circle curving to the right, having a central
angle of 08 deg. 18’ 03”, a radius of 762.00 feet, a chord bearing of North 87
deg. 59’ 42” East, a chord distance of 110.30 feet, a tangent of 55.29 feet, and
an arc length of 110.40 feet to a 5/8-inch capped rebar (GBC Design, Inc.) set
at a point of tangency;

Thence South 87 deg. 51’ 16” East, continuing along the Southerly right-of-way
line of said Town Park Boulevard, a distance of 432.41 feet to a 5/8-inch capped
rebar (GBC Design, Inc.) set at a point of curvature;

Thence, continuing along the Southerly right-of-way line of said Town Park
Boulevard which is the arc of a circle curving to the right, having a central
angle of 37 deg. 28’ 21”, a radius of 762.00 feet, a chord bearing of South 69
deg. 07’ 06” East, a chord distance of 489.53 feet, a tangent of 258.46 feet,
and an arc length of 498.36 feet to a 5/8-inch capped rebar (GBC Design, Inc.)
set;

 

Exhibit A



--------------------------------------------------------------------------------

Thence South 02 deg. 06’ 16” West, along the Westerly line of lands now or
formerly owned by Union Square Investments, Ltd. as recorded in Reception
#55756927 of the Summit County Records and along the Westerly line of lands now
or formerly owned by Union Square Investments, Ltd. as recorded in Reception
#55756928 of the Summit County Records a distance of 870.07 feet to a 5/8-inch
capped rebar (GBC Design, Inc.) set;

Thence North 87 deg. 48’ 40” West, along the Northerly right-of-way line of
Steese Road (50 feet wide) as recorded in Reception #55770364 of the Summit
County Records, a distance of 81.27 feet to a 2-inch iron pipe (bent) found;

Thence North 02 deg. 06’ 16” East, along the Easterly line of lands now or
formerly owned by Green Center Inc. as recorded in Reception #54208464 of the
Summit County Records, a distance of 273.75 feet to a 3/4-inch iron pipe found;

Thence North 87 deg. 42’ 54” West, along the Northerly line of said Green Center
Inc. lands, a distance of 875.69 feet to a 5/8-inch capped rebar (GBC Design,
Inc.) to be set;

Thence North 06 deg. 07’ 17” West, along the Easterly right-of-way line of said
Massillon Rd., a distance of 13.53 feet to a 5/8-inch capped rebar (GBC Design,
Inc.) to be set;

Thence North 09 deg. 22’ 00” West, continuing along the Easterly right-of-way
line of said Massillon Rd., a distance of 88.24 feet to a 5/8-inch capped rebar
(GBC Design, Inc.) to be set;

Thence North 06 deg. 07’ 20” West, continuing along the Easterly right-of-way
line of said Massillon Rd., a distance of 448.84 feet to a 5/8-inch capped rebar
(GBC Design, Inc.) to be set;

Thence South 87 deg. 52’ 47” East, continuing along the Easterly right-of-way
line of said Massillon Rd., a distance of 5.05 feet to a 5/8-inch capped rebar
(GBC Design, Inc.) to be set;

Thence North 06 deg. 07’ 20” West, continuing along the Easterly right-of-way
line of said Massillon Rd., a distance of 153.02 feet to the true place of
beginning and containing 17.4728 acres of land, more or less, as surveyed in
August, 2010 by Louis J. Giffels, Registered Surveyor No. 7790, with GBC Design,
Inc., but subject to all legal highways and any restrictions, reservations, or
easements of record.

Basis of bearing for this description is South 87 deg. 45’ 57” East along the
Northerly line of the Northeast Quarter of Section 22 of former Green Township
as recorded in Reception #54873851 of the Summit County Records and also shown
on the record survey recorded in Reception #54873852 of the Summit County
Records.

 

Exhibit A



--------------------------------------------------------------------------------

EASEMENT PARCEL A

Non-Exclusive Easements for Access, Parking and Utilities contained in
Declaration of Easements, Covenants and Restrictions between Green Wellness
Investors, LLLP, Green Medical Investors, LLLP and Akron General Medical Center,
filed for record April 13, 2011 in Reception No. 55772586, of the Summit County
Records.

EASEMENT PARCEL B

Easement for a Helipad & Avigation contained in Helipad & Avigation Easement
from Akron General Medical Center to Green Wellness Investors, LLLP, a Florida
limited liability limited partnership, filed for record April 13, 2011 in
Reception No. 55772587, of the Summit County Records over the area depicted on
the site plan attached to the easement as Exhibit “C”

EASEMENT PARCEL C

Non-Exclusive Easement for Drainage contained in a Drainage Easement Agreement
by and between Akron General Medical Center and Green Wellness Investors, LLLP,
filed for record April 13, 2011 in Reception No. 55772588, of the Summit County
Records over the following described property:

Situated in the City of Green, County of Summit, State of Ohio and known as
being part of Northeast Quarter of Section 22 of former Green Township, also
known as being part of lands now or formerly owned by Union Square Investments,
Ltd. as recorded in Reception #55756927 of the Summit County records and more
fully described as follows:

Beginning at the northeasterly corner of Steese Road Dedication as recorded in
Reception #55770364 of the Summit County records;

Thence N 02 degrees 06’ 16” E, along the easterly line of line of lands now or
formerly owned by Union Square Investments, Ltd. as recorded in Reception
#55756926 of the Summit County Records, a distance of 342.40 feet to a point,
which is the True Place of Beginning for the easement herein described;

Thence continuing N 02 degrees 06’ 16” E, along the easterly line of said Union
Square Investments, Ltd. lands as recorded in Reception #55756926 of the Summit
County records, a distance of 20.06 feet to a point;

Thence S 83 degrees 37’ 33” E, a distance of 96.82 feet to a point;

Thence S 06 degrees 22’ 27” W, a distance of 12.41 feet to a point;

 

Exhibit A



--------------------------------------------------------------------------------

Thence S 68 degrees 58’ 26” W, along the southerly line of said Union Square
Investments, Ltd. lands as recorded in Reception #55756927 of the Summit County
records a distance of 16.48 feet to a point;

Thence N 83 degrees 37’ 33” W, a distance of 80.69 feet to the True Place of
Beginning and containing 0.0428 Acres of land, more or less as determined in
April, 2011 by Louis J. Giffels, Registered Survey No. 7790, with GBC Design,
Inc., but subject to all legal highways.

*Basis of bearing for this description is S 87 degrees 45’ 57” E along the
northerly line of the Northeast Quarter of Section 22 of former Green Township
as recorded in Reception #54873851 of the Summit County records and also shown
on the record survey recorded in Reception #54873852 of the Summit County
Records.

EASEMENT PARCEL D

Non-Exclusive Drainage Easement contained in a Drainage Easement Agreement by
and between Union Square Investments, Ltd., Green Wellness Investors, LLLP and
Akron General Medical Center, filed for record April 13, 2011 in Reception
No. 55772589, of the Summit County Records.

EASEMENT PARCEL E

Non-exclusive easement for access, parking, signage, utilities, party wall and
interior access for the benefit of Fee Parcel No. 1 and Subleasehold Parcel
No. 3 contained in a Declaration of Easement Agreement between Green Wellness
Investors, LLLP and Green Medical Investors, LLLP, filed for record on
October 3, 2011 and recorded in Instrument No. 55807967 of Summit County Records
over the following described property:

Situated in the City of Green, County of Summit, State of Ohio and known as
being part of Northeast Quarter of Section 22 of former Green Township, also
known as being part of lands now or formerly owned by Union Square Investments,
Ltd. as recorded in Reception #55723301 of the Summit County Records and more
fully described as follows:

Beginning at a 1” bar in monument box found at the centerline intersection of
Massillon Rd. (S.R. 241) and Town Park Boulevard (76’ wide);

Thence N 83 degrees 50’ 41” E, along the centerline of said Town Park Boulevard,
a distance of 107.91 feet to a point of curvature;

Thence continuing along the centerline of said Town Park Boulevard, which is the
arc of a circle curving to the right, having a central angle of 8 degrees 18’
03”, a radius of 800.00 feet, a chord bearing N 87 degrees 59’ 42” E, a chord
distance of 115.80 feet, a tangent of 58.05 feet, and an arc length of 115.90
feet to a point of tangency;

 

Exhibit A



--------------------------------------------------------------------------------

Thence S 87 degrees 51’ 16” E, continuing along the centerline of said Town Park
Boulevard, a distance of 134.56 feet to a point;

Thence S 02 degrees 08’ 44” W, a distance of 38.00 feet to a point, which is the
True Place of Beginning for the parcel of land herein described;

Thence S 87 degrees 51’ 16” E, along a southerly line of said Town Park
Boulevard, a distance of 297.85 feet to a 5/8” capped rebar (GBC Design, Inc.)
set at a point of curvature;

Thence continuing along a southerly line of said Town Park Boulevard, along an
arc of a circle curving to the right, having a central angle of 37 degrees 28’
21”, a radius of 762.00 feet, having a chord bearing of S 69 degrees 07’ 06” E,
a chord distance of 489.53 feet, a tangent of 258.46 feet, and an arc length of
498.36 feet to a 5/8” capped rebar (GBC Design, Inc.) set;

Thence S 02 degrees 06’ 16” W, along a new lease line, a distance of 152.89 feet
to a point;

Thence N 87 degrees 38’ 51” W, along a new lease line, a distance of 73.12 feet
to a point;

Thence N 56 degrees 33’ 22” W, along a new lease line, a distance of 204.75 feet
to a point;

Thence S 59 degrees 29’ 21” W, along a new lease line, a distance of 87.79 feet
to a point;

Thence N 74 degrees 58’ 09” W, along a new lease line, a distance of 143.11 feet
to a point;

Thence S 67 degrees 13’ 44” W, along a new lease line, a distance of 76.17 feet
to a point;

Thence S 58 degrees 28’ 45” W, along a new lease line, a distance of 24.12 feet
to a point;

Thence S 68 degrees 35’ 00” W, along a new lease line, a distance of 8.33 feet
to a point;

Thence S 21 degrees 25’ 00” E, along a new lease line, a distance of 1.07 feet
to a point;

Thence S 68 degrees 33’ 31” W, along a new lease line, a distance of 120.95 feet
to a point;

Thence N 21 degrees 27’ 00” W, along a new lease line, a distance of 89.20 feet
to a point;

Thence N 68 degrees 35’ 00” E, along a new lease line, a distance of 2.00 feet
to a point;

Thence N 21 degrees 25’ 00” W, along a new lease line, a distance of 24.00 feet
to a point;

Thence N 72 degrees 08’ 33” W, along a new lease line, a distance of 66.03 feet
to a point;

 

Exhibit A



--------------------------------------------------------------------------------

Thence N 01 degrees 32’ 39” E, along a new lease line, a distance of 158.71 feet
to a point of curvature;

Thence along a new lease line, along an arc of a circle curving to the right,
having a central angle of 44 degrees 48’ 44”, a radius of 51.59 feet, having a
chord bearing of N 25 degrees 53’ 14” E, a chord distance of 39.33 feet, a
tangent of 21.27 feet, and an arc length of 40.35 feet to the True Place of
Beginning and containing 4.0000 Acres of land, more or less, as determined in
January, 2011 by Louis J. Giffels, Registered Surveyor No. 7790, with GBC
Design, Inc.

*Basis of bearing for this description is S 87 degrees 45’ 57” E along the
northerly line of the Northeast Quarter Section 22 of former Green Township as
recorded in Reception #54873851 of the Summit County Records and also shown on
the record survey recorded in Reception #54873852 of the Summit County Records.

 

Exhibit A